IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1036
                                Filed April 14, 2021


DONTRELL NEAL,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



       The applicant appeals the denial of his application for postconviction relief.

AFFIRMED.




       Susan R. Stockdale, West Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee State.



       Considered by Vaitheswaran, P.J., Mullins, J., and Potterfield, S.J.* Blane,

S.J., takes no part.

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


POTTERFIELD, Senior Judge.

       Dontrell Neal appeals from the denial of his application for postconviction

relief (PCR). Here, he revives just two claims, alleging trial counsel provided

ineffective assistance by failing (1) to file a motion to sever the two counts against

him and (2) to inform him—in the context of his considering whether to accept a

plea offer from the State—that content from phone calls he made from jail would

be used against him by the State during a trial.

I. Background Facts and Proceedings.

       The underlying facts, as taken from Neal’s direct appeal:

               In the early morning hours of February 10, 2014, an armed
       man entered a Kum & Go gas station on the eastside of Des Moines.
       The man trained his handgun on the store clerk, Victor Moody, and
       demanded money from the registers. Moody complied, putting the
       cash inside a brown paper bag. After the man left the store, Moody
       immediately called the police to report the robbery, describing the
       perpetrator as wearing a black-hooded sweatshirt, black jeans, and
       a scarf over his mouth.
               Des Moines Police Officer Brian Buck, who was on patrol
       nearby, headed toward the store. But as the officer approached, he
       noticed a green Yukon travelling away from Kum & Go. Although he
       was unable to see the driver, the vehicle caught Officer Buck’s
       attention because of its proximity to the Kum & Go and the circuitous
       route it was taking to travel east. Officer Buck followed the Yukon
       for about four blocks before initiating a traffic stop. As Officer Buck
       activated his lights, the Yukon accelerated into a driveway, striking
       two parked cars before coming to a stop. The driver jumped out of
       the vehicle and ran. Believing the driver’s clothing matched the
       description provided by Moody, Officer Buck pursued on foot.
               When Officer Buck lost sight of the driver in a residential
       neighborhood, he decided to wait for the arrival of reinforcements,
       including a K–9 unit. The officers then tracked the path of the driver
       through the snow and located a paper bag filled with money on the
       ground behind the address where Officer Buck initially gave up his
       foot chase. Shortly thereafter, another officer located the driver a
       few blocks away and identified him as Dontrell Neal. After taking
       Neal into custody, the officers returned to the area of the foot chase.
       They followed the footprints in the snow from the driveway where
       Neal left his Yukon to the backyard of the same residence and found
                                         3


       a loaded handgun partially buried in the snow next to the footprints.
       Inside Neal’s vehicle, officers found a gray stocking cap and black t-
       shirt.
               Within approximately one-half hour of the robbery report,
       officers picked up Moody from the convenience store and brought
       him to the neighborhood where they had apprehended Neal. The
       officers directed their lights on the suspect and asked Moody if Neal
       was the person who had robbed the store. While unable to make a
       positive identification based on the suspect’s face, Moody identified
       Neal as the robber based on his clothing.

State v. Neal, No. 15-0886, 2016 WL 4384621, at *1 (Iowa Ct. App. Aug. 17, 2016).

Neal was later charged with first-degree robbery and being a felon in possession

of a firearm.

       In January 2015, he reached a plea agreement with the State, whereby he

would plead guilty to the reduced charge of second-degree robbery and the State

would dismiss the felon-in-possession-of-a-firearm charge and a charge for driving

while barred, which Neal had pending in another case. But at the time of the

scheduled plea hearing on January 20, Neal decided to reject the agreement and

go to trial instead.

       The next day, the State filed a motion asking the court to make a pretrial

ruling on the admissibility of phone calls Neal made while in jail. According to the

State’s motion, Neal “made over a thousand phone calls from his account” while

in custody and the State “intend[ed] to offer portions of several calls as statement

by a party opponent.” The State indicated Neal had been given a copy of the

relevant phone calls. Defense counsel filed a response on January 23, stating he

did not believe a hearing was necessary so long as the court required the State to

provide the necessary foundation for and redact inadmissible portions of the calls.
                                          4


The court filed an order granting the State’s motion on the conditions agreed upon

by Neal.

       A few days later, Neal failed to appear for his jury trial. A bench warrant

was issued for his arrest, and he was apprehended about a month later. Once

back in custody, Neal again indicated he wanted to plead guilty. The State offered

to dismiss the felon-in-possession-of-a-firearm charge and Neal’s driving offenses

and not to file a new charge for failure to appear if Neal pled guilty to first-degree

robbery. Another plea hearing was scheduled and at that hearing, on February

26, Neal again decided to reject the agreement and proceed to trial.

       Neal’s jury trial commenced on March 30. After the opening arguments but

before the State began presenting evidence, the court read to the jury three

stipulations Neal had signed, including that Neal was convicted of a felony prior to

the date of these alleged incidents. As part of the State’s evidence, the prosecutor

introduced into evidence three portions of jailhouse phone calls Neal made to his

wife in which Neal made seemingly incriminating statements.

       The jury convicted Neal of both charges. He was later sentenced to two

consecutive terms of imprisonment, for a total not exceed thirty years.           He

appealed, and this court affirmed his convictions and sentences. Neal, 2016 WL

4384621, at *5.

       Neal filed an application for PCR, which he later amended with the

assistance of counsel. That application included several claims alleging Neal

received ineffective assistance from his trial and appellate counsel. The district

court denied it in its entirety. Neal appeals.
                                          5


II. Standard of Review.

       We typically review PCR proceedings for errors at law. Ledezma v. State,

626 N.W.2d 134, 141 (Iowa 2001). But claims of a constitutional nature, such as

ineffective assistance of trial counsel, we review de novo. Id.

III. Discussion.

       Neal maintains he received ineffective assistance from trial counsel. “[A]ll

[PCR] applicants who seek relief as a consequence of ineffective assistance of

counsel must establish counsel breached a duty and prejudice resulted.”

Lamasters v. State, 821 N.W.2d 856, 866 (Iowa 2012) (first alteration in original)

(citation omitted). “We may affirm the district court rejection of an ineffective-

assistance-of-counsel claim if either element is lacking.” Id. (citation omitted).

       When considering the first prong, “[w]e start with the presumption that the

attorney performed competently and proceed to an individualized fact-based

analysis.” Id. “Trial counsel has no duty to raise an issue that has no merit.” State

v. Graves, 881 (Iowa 2003). “When counsel makes a reasonable tactical decision,

this court will not engage in second-guessing.” Lamasters, 821 N.W.2d at 866.

(citation omitted). “The fact that a particular decision was made for tactical reasons

does not, however, automatically immunize the decision from a Sixth Amendment

challenge.” Graves, 668 N.W.2d at 881. To establish prejudice, Neal “must show

his counsel’s ‘errors were so serious as to deprive [him] of a fair trial.’” Lamasters,

821 N.W.2d at 866 (alteration in original) (citation omitted). In other words, even

if the applicant “can show his counsel made a professionally unreasonable error,

the judgment shall not be set aside unless it can be shown the error had an effect

on the judgment.” Id.
                                             6


       A. Severing Counts.

       Neal maintains his trial counsel provided ineffective assistance in failing to

move to sever the felon-in-possession-of-a-firearm charge from the charge of first-

degree robbery. He contends this failure to sever prejudiced him because, while

it was necessary for the jury to know he was found guilty of a felony before

February 10, 2014 regarding the felon-in-possession-of-a-firearm charge, the

information was inconsequential and unduly prejudicial as to whether he was the

person who committed the robbery.

       Iowa Rule of Criminal Procedure 2.6(1) provides that multiple offenses

“which arise from the same transaction or occurrence . . . when alleged and

prosecuted contemporaneously, shall be alleged and prosecuted as separate

counts in a single complaint, information or indictment, unless, for good cause

shown, the trial court in its discretion determines otherwise.” Because Neal brings

his claim under the framework of ineffective assistance and because counsel only

has a duty to pursue issues that have merit, we consider whether a motion to sever

would have been successful. See State v. Owens, 635 N.W.2d 478, 482 (Iowa

2001) (“The question is whether, had the motion to sever been made by trial

counsel, the court would have exercised its discretion to sever the felon-in-

possession charge from the others.”). “[T]he burden would have rested upon

[Neal] to prove that any prejudice resulting to him from a joint trial outweighed the

State’s interest in judicial economy.” Id.

       While we recognize the risk of prejudice from informing the jury of the

defendant’s prior felony conviction when it is not an element of one of the charges,

there is no per se rule “compelling severance whenever the State charges a felon
                                            7

with being in possession of weapons along with other related charges.” Id. The

trial court must “strik[e] a proper balance between the ‘antipodal themes of

ensuring [a] defendant a fair trial and preserving judicial efficiency.’” Id. (second

alteration in original) (citation omitted). Like in Owens, where out supreme court

concluded “the trial court met the challenge” of balancing the two, here, the jury

was informed of Neal’s prior felony conviction in a one-sentence stipulation. Id. at

482–83. The court read the stipulation to the jury right before the State called its

first witness; the entire stipulation1 was: “Prior to February 10, 2014, the defendant

was convicted of a felony.” Id. (“The specific felony was not identified, nor were

facts concerning the crime detailed for the jury.”). Unlike Owens, the court here

did not give the jury an instruction limiting its use of the prior felony conviction for

the felon-in-possession charge. Id. at 483. But we do not think that swings the

balance to prejudicing Neal’s right to a fair trial; the evidence linking Neal to the

firearm was mostly the same evidence linking him to the robbery, so the State’s

interest in not having to produce identical evidence to two separate juries was

strong. See id.

       We cannot say Neal has made the necessary showing to establish a motion

to sever should have been granted. So his trial counsel did not breach an essential

duty in failing to raise the issue, and this claim fails.

       B. Jailhouse Phone Calls.

       Neal maintains he would have pled guilty at his first scheduled plea hearing,

on January 20, 2015, if his attorney had “kept him informed of the evidence against


1Two other unrelated stipulations were also read to the jury. The felony stipulation
was the second of the three, and the court read them one after another.
                                          8


him.” Specifically, he references jailhouse phone calls he made to his wife, three

of which the State admitted as evidence against Neal at his trial. To succeed on

a claim of ineffective assistance involving a rejected plea, “‘a [claimant] must show

the outcome of the plea process would have been different with competent

advice.’” Dempsey v. State, 860 N.W.2d 860, 869 (Iowa 2015) (alteration in

original) (quoting Lafler v. Cooper, 566 U.S. 156, 163 (2012)). “In establishing a

reasonable probability a claimant would have accepted the earlier plea offer had

he or she received effective assistance of counsel, a claimant must proffer more

than his or her own subjective, self-serving testimony.” Id. “A claimant must proffer

objective, corroborating evidence that his or her rejection of the plea offer was

based on counsel’s unprofessional errors, as opposed to other considerations.”

Id.

       First, Neal’s claim is based on the assumption that counsel had a duty to

inform him the State would use certain phone calls against him at trial by the time

he decided to reject the plea offer on January 20. But the record does not establish

that his trial counsel—or even the State for that matter—knew those specific calls

would be used. By Neal’s own statement—corroborated by others—Neal made

“over a thousand phone calls” while in the county jail. Neal’s trial attorney, who

testified at the PCR hearing by way of deposition, said she “knew that there were

jail phone calls very early on” and she discussed those phone calls with Neal

“extensively because they were incriminatory.” However, she also remembered

that different prosecutors were assigned to the case and how each “chose to use

[the phone calls]” and “edited” them differently. Similarly, Neal testified at the PCR

hearing that as of January 20, he was aware “there was a variety, over a thousand
                                          9


calls that were made. And that the [S]tate intended to use some of them but not . . .

[t]he specific content of any of the phone calls or the actual phone calls they were

going to use.” It was not until January 21—a day after Neal rejected the plea—

that the prosecutor filed a motion asking the court to rule on the admissibility of the

specific phone calls before trial.

       Both Neal’s trial counsel and Neal—as the caller—were aware Neal made

a large number of calls from the county jail and that some portion of the content

would be part of the State’s case. While it does not seem his trial counsel advised

him exactly what edited portion of three of those calls would be used at trial by the

time Neal rejected the plea on January 20, both knew the State had access to

recordings of those calls, some of the calls at least seemed incriminating, and the

State would be using some against Neal if he proceeded to trial. Neal has not

proved counsel breached an essential duty, so this claim fails.

IV. Conclusion.

       Neal failed to prove counsel breached an essential duty in either of his

ineffective-assistance claims. Both claims fail, and we affirm the district court

ruling denying his application for PCR.

       AFFIRMED.